 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1272 
In the House of Representatives, U. S., 
 
May 5, 2010 
 
RESOLUTION 
Commemorating the 40th anniversary of the May 4, 1970, Kent State University shootings. 
 
 
Whereas the year 2010 marks the 40th anniversary of the Kent State University shootings that occurred on May 4, 1970;  
Whereas, on such date, Ohio National Guardsmen opened fire on Kent State students who were protesting the United States invasion of Cambodia and the ongoing Vietnam War;  
Whereas four unarmed students (Allison Krause, Jeffrey Miller, Sandra Scheuer, and William Schroeder) were killed and nine others (Alan Canfora, John Cleary, Thomas Grace, Dean Kahler, Joseph Lewis, Donald MacKenzie, James Russell, Robert Stamps, and Douglas Wrentmore) were injured;  
Whereas the site of the May 4 shootings was entered in the National Register of Historic Places, the official list of the Nation’s historic places worthy of preservation, in February 2010;  
Whereas, to preserve the memory of the May 4 shootings and encourage inquiry, learning, and reflection, Kent State has established a number of resources, including the May 4 Memorial, individual student memorial markers and scholarships in memory of the four students mentioned above who were killed, an experimental college course entitled May 4, 1970 and its Aftermath, and an annual commemoration sponsored by the May 4 Task Force; and  
Whereas Kent State has engaged the internationally renowned design services firm, Gallagher & Associates, to assist in the development of the May 4 visitors center as a central place where individuals can explore and better understand the May 4 shootings: Now, therefore, be it  
 
That the House of Representatives, in commemoration of the 40th year anniversary of the Kent State University shootings that occurred on May 4, 1970— 
(1)recognizes the tragedy of the May 4 shootings and the implications that the shootings have had not only on Kent State and the local community, but also on the Nation and the world; and  
(2)applauds the development of the May 4 visitors center as an additional primary resource to preserve and communicate the history of the May 4 shootings, its larger ethical and societal context and impact, and its enduring meaning for our democratic Nation.  
 
Lorraine C. Miller,Clerk. 
